NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s arguments, filed May 9, 2022, with respect to the 35 USC 103 rejection of claims 1-5, 24, and 26 have been fully considered and are persuasive.  The rejection of record has been withdrawn. 
This application is in condition for allowance except for the presence of claims 6-23, and 25 directed to Group I (see  Applicant response non-elected without traverse of Group I claims 1-5, 24, and 26 received June 30, 2021).  Accordingly, claim6-23, and 25 have been cancelled.

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

In the claims:
	I.	Cancel claims 6-23, and 25.

Claims 1-5, 24, and 25 are allowed over the prior art of record.

The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose either singularly or in combination the invention as claimed, including:
A method and apparatus for detecting false reporting of electrical performance data by battery units comprising at least receiving from each of the battery units, data reporting energy claimed to have been extracted from or supplied to the battery unit; measuring the actual total energy extracted from or supplied to the plurality of battery units; and comparing the reported data and the measured data to determine whether or not the battery units are reporting false electrical performance data (see Applicant’s remarks received May 9, 2022).

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACY WHITMORE whose telephone number is (571)272-1685. The examiner can normally be reached M-F 7:30AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on (571)-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACY WHITMORE/Primary Examiner, Art Unit 2851                                                                                                                                                                                                        June 17, 2020